﻿
I bring greetings from the Government and people of my country. My delegation joins. Sir, in the many expressions of esteem, felicitation, confidence and goodwill addressed to you as you assume the high office of President of the forty-third session of the General Assembly, to which the world looks with high expectancy and fervent hope for abundant success.
Additionally, grateful appreciation is extended to your immediate predecessor, Mr. Peter Florin, Deputy Foreign Minister of the German Democratic Republic, for his skilful and expeditious conduct of the historic forty-second session of the General Assembly.
My delegation wishes to place on record its pride in and gratitude for the outstanding contribution that the Secretary-General is making to the international community through his sound, skilful, judicious, committed and unobtrusive leadership.
It is no accident that in many areas of the world peace appears to be springing forth. This can be attributed to the realization that there is nothing to be gained by the indefinite prolongation of conflicts within and among nations. On the contrary, so much is lost in terms of human lives and scarce resources that if conflicts are allowed to continue indefinitely, there can be neither winners nor losers in the end. 
The wind of change that is blowing in the direction of peace in the international community provides a favourable climate for its enhancement. The Secretary-General, a tireless disciple of peace, in his report on the work of the organization, dated 14 September 1988, said of the United Nations "the small boat in which all the people of the Earth were gathered seemed to have caught a light but favourable wind." (A/43/1, p. 2). Continuing that nautical metaphor, permit me to quote the words of the immortal William Shakespeare: "There is a tide in the affairs of men, which, taken at the flood, leads on to fortune; emitted, all of the voyage of their life Is bound in shallows and in miseries." (Julius Caesar, IV: ill) The pieces of peace - if I may be permitted this clumsy pun - that are breaking out in certain regions of the world, afford the international community, whose prestige is on the rise, the opportunity to sail with the flood tide in the pursuit of peace.
Grenada reaffirms its unswerving commitment to the United Nations, the Organization of American States, the Commonwealth, the Caribbean community and all other regional or international organisations which assist us in achieving our foreign policy objectives, the centrepiece of which is peace.
My delegation notes with profound satisfaction the new detente and rapprochement between the super-Powers, whose relationship has for so long been a cause of concern in the international community. We hope that the improvement in relations will continue and serve to reduce tensions around the world. We take this opportunity to congratulate President Reagan and General Secretary Gorbachev on their contributions, and to urge them to continue their dialogue so that the process now begun may lead to a significant and internationally acceptable level of arms reduction, both nuclear and conventional - the kind of contribution to international peace and security that the world so desperately needs.
Against this background, the international community notes with pleasure the strides made in the past months to secure peaceful solutions to seemingly intractable situations in certain regions of the world.
In Afghanistan, the Geneva Accords, negotiated under the auspices of the Secretary-General and guaranteed by the United States of America and the Union of Soviet Socialist Republics, afford the region the first real opportunity for the peaceful resolution of the conflict, which can provide the basis for self-determination by the Afghan people.
The cease-fire, on 20 August, in the long and costly Iran-Iraq war, followed by face-to-face talks five days later in Geneva between high level representatives of the two countries, with the Secretary-General as mediator, gave hope to the world that at long last a long and costly conflict would finally come to an end. I wish; however, to remind the Assembly of the continuing plight of the members of the Bahai faith in Iran. They continue to suffer persecution and death because of their religious belief. The continuance of that problem will always be a hindrance to the attainment of peace and stability in that country, and I again call upon this body to take such steps as would cause the Iranian Government to grant to the Bahais their God-given right to the sacred freedom to worship God in their own way.
The quadripartite discussions taking place among Angola, Cuba and South Africa, with the United States as mediator, offer some hope that with goodwill, good judgement and, whenever possible, resort to non-confrontational and non-adversarial positions, the independence of Namibia may be possible without further bloodshed or delay.
In the interval between the last session of the General Assembly and the present, the situations in Cyprus, Kampuchea and Western Sahara have shown encouraging signs of peaceful resolution through political and diplomatic negotiations. There remain, however, other regional problems of concern to the international community. In the Middle East the festering relationship between Israel and the Palestinians has been further exacerbated by recent events on the West Bank and in the Gaza Strip. It is the hope of my delegation that those who preside over the destiny of nations, espousing first as individuals peace in their own hearts, will be capable of devising a formula that will be acceptable to all parties, that is to say a formula that satisfies the quest of the Palestinians for a homeland and protects their right to self-determination and recognizes the existence of Israel as a sovereign, independent State and also its right to exist within secure and recognized boundaries.
The situation in Central America, where it was hoped that the signing of the Guatemala Procedure in August 1987 by the five Central American Presidents would quickly bear fruit, remains a matter of cautious optimism.
Nevertheless my delegation views with a tremendous measure of satisfaction the efforts of the people of the region collectively to assess and define their security needs and to minimize the threat to the peace and stability of the area. We laud the leaders of the region for their initiatives to resolve their problems within the framework of consultation, co-ordination, co-operation and joint endeavour.
The fate of the Korean peninsula - basically one family, now divided into two parts as a result of the Second World War - is a perfect example of the futility, Idiocy and tragedy of war. This dichotomous arrangement has resulted in prolonged human suffering of the roost heart-rending kind, where families related by affinity, consanguinity and spiritual relationship have been torn apart with only occasional opportunity to visit one another.
My delegation spoke in the general debate last year. We expressed the view that, through the universal medium of sports and through the universal language of music, the world stood the best chance of attaining the universal goal of brotherhood. My delegation is still of that opinion. This reference was made in connection with the XXIV Olympiad recently completed in Seoul. We extend heartfelt congratulations to the Government and people of the Republic of Korea for successfully hosting the twenty-fourth Summer Olympic Games in Seoul, substantially free from politically motivated boycotts and tragedies.
Moreover, it is the prayer and hope of my delegation that the inclusion of the item entitled, "Promotion of peace, reconciliation and dialogue in the Korean peninsula", in the Assembly's agenda at this session will be debated constructively, rationally and in the spirit of conciliation, to the end that a satisfactory resolution of the Korean dichotomy might appear on the horizon. In the case of the Korean peninsula, as in the case of so many areas of conflict, we need to explore the many hidden similarities in our apparent diversity. Let us concentrate on our collective strength rather than on our individual frailty.
In view of the recent successes of the United Nations in mediating disputes in the international community, the time has come for us to consider seriously whether or not the objective of attaining national reunification between North and South Korea through dialogue and negotiation would be realized if both countries were granted full membership of the United Nations. We have a moral obligation to attempt to ensure that peace, stability and reconciliation do not continue to elude the people of the Korean peninsula. I therefore wish to propose that this question of membership be given immediate consideration so that the over 70 million people of the peninsula could be accorded their right to representation among the membership of this Organization.
I crave the indulgence of delegations to speak a few words with respect to my country, Grenada, five years after it was rudely and abruptly thrust upon the national and international some following the execution of the Prime Minister and a number of innocent citizens as a result of a vicious intra-party struggle for power. This dramatic and cataclysmic episode took place on 25 October 1983. After law and order were restored, an interim administration was created. Its main term of reference was to create the climate and prepare the country for general elections and the return to pluralistic, participatory, parliamentary democracy, which Grenada had always enjoyed except in the period 1979 to 1983, when ideological bigots came into power, having overthrown the elected government by force. In the general elections one year later, in December 1984, the people of Grenada elected my party by an overwhelming majority. I am happy to report to this fraternal forum of the United Nations that today Grenada is at peace and that human rights and individual freedoms are scrupulously guaranteed.
A few cardinal principles inform and constitute the basis of our conduct within the global family, that is, equality, respect for the sovereignty and independence of States and for their right freely to choose their social and economic systems. Grenada does not subscribe to reproach and recrimination in pursuit of its international relations.
My delegation wishes to refute as utter nonsense the propaganda of a few disgruntled members of this fraternal forum to the effect that there are still foreign forces in my country. The few countries which persist in this course of conduct have neither a democratic experience nor a democratic culture. I am pleased to report that the ballot-box replaced the gun as the ultimate instrument of political discourse in Grenada and to state boldly, categorically and without fear of challenge that there are no foreign troops in my country and that this has been so since 1985.
Grenada shares the concerns and suffers the consequences of the vulnerability of island developing countries, in particular, and of developing countries, in general. With regard to the question of the specificity of the problems of island developing countries, the destruction recently visited upon Jamaica by Hurricane Gilbert also brings into sharp focus the vulnerability of islands to natural disasters.
It is to be hoped that in devising a strategy of emergency assistance to Jamaica the international community would bear in mind the fragility of island economies. Moreover, under agenda item 82 (b), the General Assembly is being called upon to countenance a series of measures that could alleviate the problems experienced by this specific category of developing countries.
My delegation issues a call to United Nations agencies and individual nations to respond more favourably to our valid appeals for special consideration.
The General Assembly should also be cognizant of the threat to the ecosystem of island developing countries posed by coastal pollution resulting from the dumping of wastes at sea. Indeed, the recent unpleasant experiences of marine pollution in several parts of the world have highlighted the deleterious effects of resorting to the ocean as a giant dumping-ground. Thus, over and above the concerns being addressed under agenda item 64 (k), it is imperative that a programme of action against all types of dumping of harmful wastes at sea - be they nuclear, industrial or medical - be devised, thereby saving future generations from potential environmental suicide.
In the matter, of the effective functioning of the United Nations my delegation would like to register its concerns regarding the financial situation of the Organization. The fact that there are in essence two agenda items which address the issue, items 50 and 116, is indicative of the paramount importance of the question. It is to be hoped that any revision of the scale of assessments will adhere to the principle of "equitable apportionment" and will respect the capacity of Member States to pay. There should not be the anomaly of developed countries benefiting from a reduction in their scale of assessed contributions, while certain debt-distressed developing countries are burdened with an upward revision of their financial obligations to the Organization.
The external debt problem with its adverse global economic consequences, especially in the developing countries, is a perfect example of how international peace and security can be threatened by a situation which can have dire social, political and economic consequences,. Debt repayment and debt-servicing pose a hardship for, and stranglehold on, the economies of many developing countries, akin to a millstone around their necks. While the repayment of debt is a legal and moral responsibility of the debtor, debt relief should be a humane and moral consideration of some of the creditors, who, in the context of the present global situation, may be practising simple justice, by putting back into the good earth a little of what has been taken out. History is replete with examples of how exploitation and injustice could have contributed to the debt problem. 
To the least developing countries, whose social and humanitarian programmes are held in abeyance because of debt repayment and debt-servicing, the cynicism mingled with humour of a socio-economist can be applied, namely that the inherent vice in some economic systems is the unequal sharing of blessings, while the inherent virtue in others is the equal sharing of miseries. In the final analysis, if the external debt problem is allowed to remain unsolved and unmitigated the economies of both developed and developing countries stand to suffer.
An area of global interest and common concern is the illicit trafficking in narcotic drugs and psychotropic substances which, like the plague, is spreading over the face of the earth and gnawing at the very fabric of society. Concomitant with the craze for these dangerous substances is the proportionate increase in the level of violence which is fast becoming a seamy sub-culture in some societies. It is generally believed that drugs and international terrorism have a direct relationship. This twin menace is growing bolder every day and wreaking havoc on innocent and unsuspecting people. We favour a multidimensional approach to the tackling of this awesome problem involving the agencies of education, health and law enforcement in the three crucial areas of the production, trafficking and consumption of drugs.	'
Another area of global concern is the rapid spread of the acquired immune deficiency syndrome (AIDS), which, like a scourge, is approaching pandemic proportions. In this regard the United Nations prestigious world Health Organization (WHO) should continue to focus on the aetiology, prognosis and therapy for this health hazard, which has dangerous social consequences.
The odious and pernicious practice of racial hatred, apartheid, in South Africa remains the greatest impediment not only to peace in southern Africa but to world peace generally. This institutionalized and systematized phenomenon of racism attempts to place a stranglehold on democratic advancement in southern Africa and continues to deprive the black man of his rights to freedom and self-determination.
If our response is to apply pressure on the South African Government to dismantle the apartheid system, then towards that objective ray delegation favours the employment of collective, comprehensive, mandatory sanctions against South Africa, we are not persuaded by the arguments advanced by a few influential actors in the international community that sanctions will adversely affect the black majority in South Africa. We observe with interest that the imposition of sanctions is a potent and attractive option which is applied selectively as a punitive measure or as one designed or calculated to draw concessions. In any event, it is folly and presumptuous on the part of other countries to attempt to speak on behalf of the black majority of South Africa. Rather, their concerns should be reflected in concerted appeals to the authorities in South Africa to initiate negotiations with the legitimate leaders of the people.
If it is determined that a spokesman is required, then pressure should be directed at the South African Government to release  unconditionally, the most articulate and authoritative spokesman of the black cause. Nelson Mandela. This drum major for justice in South Africa has been imprisoned unjustifiably for 26 years. We call upon the Government of South Africa to free him now so that he may be able to participate effectively in shaping the destiny of his country and his people.
We call on South Africa to suspend armed intervention in the front-line States and to respect their sovereignty and territorial integrity. Tremendous progress towards a peaceful and amicable resolution of the regional conflict could be achieved with the speedy implementation of United Nations Security Council resolution 435 (1978) for the independence of Namibia which, in my delegation's view, constitutes the only real basis for the attainment of this objective. 
Finally, the curtain has risen on the forty-third session of the General Assembly under favourable auspices. The contours of peace are beginning to appear in many regions, the erstwhile battlegrounds of ideological conflicts and actual war. Just as we know in the physical sciences that to every action there is an equal and opposite reaction which can be measured quantitatively, so too, to a limited extent, we can extend the same idea to the social sciences in which peace is central, by applying a qualitative measurement of the promising peaceful events taking place in many regions of the world. The centrifugal forces of discord and disquietude are beginning to yield to centripetal forces of peace and concordance within nations and among nations. 
The Washington and Moscow summit meetings between President Ronald Reagan and General Secretary Mikhail Gorbachev and the signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, with verification provisions, are factors which we hope will contribute further to long-term global peace. My delegation wants to believe, however, that the triad of disarmament, development and solidarity, which have a syllogistic relationship, affords humankind the best hope of attaining the universal goal of peace and brotherhood for which the world has been waiting so patiently and so long.
May God bless us and guide us as we continue our deliberations in pursuit of these lofty aims.
